DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
Claims 1-10, 12 and 22-24 and 26-32 are pending; claim 25 is now cancelled; and new claim 32 was added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al (US 2004/0043565 A1-prior art of record, hereafter Yamaguchi).
Re claim 32, Yamaguchi discloses in FIG. 25 (with references to FIGS. 1 and 11B) a device comprising:
an n-doped mesa stripe (left 2/middle 2/right 2; ¶ [0248]) and a p-doped mesa stripe (left 4/right 4; ¶ [0106]) forming a super-junction structure (alternating n-p-n-p-n 
an alternating sequence of source regions (left side 6/right side 6; ¶ [0248]) disposed along the longitudinal length (left-to-right width) on a top surface (upper plane) of the n-doped mesa stripe (left 2/middle 2/right 2), the alternating sequence of source regions (left 6/right 6) including a first source region (left 6) disposed on the first lateral side (front face) and a second source region (right 6) disposed on the second lateral side (back face).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 12, 22, 23; 24, 26-28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2004/0043565 A1-prior art of record, hereafter Yamaguchi) in view of Uenishi et al (US 6,040,600 A-prior art of record, hereafter Uenishi).
Re claim 1, Yamaguchi discloses in FIG. 25 (with references to FIGS. 1 and 11B) a device comprising:
an n-doped pillar (left 2/middle 2/right 2; ¶ [0248]) and a p-doped pillar (left 4/right 4; ¶ [0106]) forming a super-junction structure (alternating n-p-n-p-n pillars) on a substrate (1; ¶ [0248]), the n-doped pillar (left 2/middle 2/right 2) and p-doped pillar (left 4/right 4) each having a height (vertical extension) perpendicular (normal) to the substrate (1), a longitudinal length (left-to-right width) and a lateral width (into the page) parallel to the substrate (1), the lateral width being perpendicular (normal) to the height and the longitudinal length;

a source region (right 6; ¶ [0248]) disposed on the second lateral side (right 2) of the n-doped pillar (left 2/middle 2/right 2), the one source region (6) and only the one center gate (7/8) being included within the lateral width (into page) of the n-doped pillar; and
an isolation structure (3; ¶ [0106]) disposed in a trench (14; ¶ [0160]) between the n-doped pillar (left 2/middle 2/right 2) and the p-doped pillar (left 4/right 4).

For the record, the claimed n-doped and p-doped pillars are elongated structures extending into the page of cross-sectional view FIG. 10; and FIG. 11 is a top (plan) view of FIG. 10 depicting the longitudinal and lateral extensions of the pillar, with the n-pillar having a source region and a body region at different locations along the length of the pillar. Also shown in FIG. 11 is the only one off-center gate formed as a loop and contacting the n-doped pillar adjacent the source region and body region locations.  

Yamaguchi fails to disclose the gate trench (23) including an off-center center gate; and the one off-center gate being included within the lateral width of the n-doped pillar.

Uenishi discloses in FIG. 56 a device comprising: one source region (5; col. 23, lines 6-45), one body region (3; col. 23, lines 6-45), and only one off-center gate (8/9; col. 23, lines 6-45) being included within a lateral width (left-to-right width) of a n-doped pillar (1; col. 23, lines 6-45).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Yamaguchi such that the gate trench (23) includes an off-center center gate; and the one off-center gate being included within the lateral width of the n-doped pillar as disclosed by Uenishi in order to form devices with higher breakdown voltages and lower on-state resistances (Uenishi; col. 23, lines 38-48).

Re claim 2, Yamaguchi discloses the device of claim 1, but fails to disclose wherein the trench has depth in a range of about 30 µm to 50 µm.
However, Uenishi discloses in FIG. 5 trench depths of 20 µm, which can be varied depending on the desired breakdown of the device (col. 11, line 57-col. 12, line 2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to form the trench of Yamaguchi with a depth in a range of about 30 µm to 50 µm through routine experimentation (see MPEP § 2144.05) to determine device working conditions, including breakdown voltage.


However, Uenishi discloses isolation structures (7c; col. 23, lines 6-45) which can be filled with an epi liner (single crystal silicon; col. 10, lines 21-24) wherein the epi liner is disposed between (col. 13, line 46-col. 14, line 4) the isolation structure (oxide) and the n-doped pillar (1) and between the isolation structure and the p-doped pillar (2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Yamaguchi to include the epi liner of Uenishi such that it is disposed between the isolation structure and the n-doped pillar and between the isolation structure and the p-doped pillar to establish a sufficiently low electric field density and a constant directional electric field inside trench (Uenishi; col. 11, lines 31-45).

Re claim 6, Yamaguchi discloses the device of claim 5, but fails to disclose wherein the epi liner when first formed is more lightly doped than the n-doped pillar and the p-doped pillar. However, Uenishi discloses the epi liner is more lightly doped than the n-doped pillar and the p-doped pillar (col. 13, line 46-col. 14, line 4) as part of the formation of the higher breakdown voltage and lower on-state resistance devices discussed in claim 1.

Re claim 9, Yamaguchi discloses the device of claim 1, wherein the isolation structure (3) includes deposited silicon oxide (¶ [0163] and [0143]).


Re claim 22, Yamaguchi and Uenishi discloses the device of claim 1, wherein only the source region (right 6) and the one off-center gate (of Uenishi) are included within the lateral width (into page) of the n-doped pillar (left 2/middle 2/right 2) at a first distance (left 2) along the longitudinal length (left-to-right width) of the n-doped pillar, and wherein a second source region (left 6), a second body region (left 5), and another off-center gate (of Uenishi) are included within the lateral width (into page) of the n-doped pillar (left 2/middle 2/right 2) at a second distance (left 2) along the longitudinal length (left-to-right width) of the n-doped pillar (left 2/middle 2/right 2).

Re claim 23, Yamaguchi and Uenishi discloses the device of claim 22, wherein the first source region (right 6) included within the lateral width (into page) of the n-doped pillar (left 2/middle 2/right 2) at the first distance (right 2) along the longitudinal length (left-to-right width) of the n-doped pillar is disposed on a first lateral side (front face) of the n-doped pillar, and the second source region (left 6) included within the lateral width (left-to-right width) of the n-doped pillar (left 2/middle 2/right 2) at the second distance (left 2) along the longitudinal length of the n-doped pillar is disposed on a second lateral side (back face) of the n-doped pillar opposite the first lateral side (front face) of the n-doped pillar.


an n-doped pillar (left 2/center 2/right 2; ¶ [0248]) and a p-doped pillar (left 4/right 4 as in FIG. 1; ¶ [0106]) disposed on a substrate (n-type drain layer 1 as in FIG. 1; ¶ [0248]) to form a super-junction structure (alternating n-p-n-p-n pillars), the n-doped pillar (left 2/center 2/right 2)  and p-doped pillar (left 4/right 4) each having a height (vertical extension) perpendicular (normal) to the substrate (1), a longitudinal length (left-to-right width) and a lateral width (into the page) parallel to the substrate (1), the lateral width being perpendicular (normal) to the height and the longitudinal length;
a first source region (leftmost 6; ¶ [0248]), a first body region (leftmost 5; ¶ [0248]), and a first center gate (right 7/8; ¶ [0248]) disposed within the lateral width (into page) of the n-doped pillar (left 2/center 2/right 2) at a first distance along the 
longitudinal length (left-to-right width) of the n-doped pillar, the first source region (lm 6) and the first body region (lm 5) being disposed on a first lateral side (left 2) of the n-doped pillar (left 2/center 2/right 2), and the first off-center gate (r 7/8) being disposed on a second lateral side (right 2) of the n-doped pillar (left 2/center 2/right 2) opposite the first lateral side (left 2);
a second source region (rightmost 6; ¶ [0248]), a second body region (rightmost 5; ¶ [0248]), and a second center gate (left 7/8; ¶ [0248]) disposed within the lateral width of the n-doped pillar (right 2) at a second distance along the longitudinal length (left-to-right width) of the n-doped pillar (left 2/center 2/right 2), the second source region (rm 6) and the second body region (rm 5) being disposed on the second lateral side (right 2) of the n-doped pillar (left 2/center 2/right 2), and the second center gate (l 
an isolation structure (barrier insulator 3 as in FIG. 1; ¶ [0106]) disposed in a trench (14 as in FIG. 11B; ¶ [0160]) between the n-doped pillar and the p-doped pillar.

For the record, the claimed n-doped and p-doped pillars are elongated structures extending into the page of cross-sectional view FIG. 10; and FIG. 11 is a top (plan) view of FIG. 10 depicting the longitudinal and lateral extensions of the pillar, with the n-pillar having a source region and a body region at different locations along the length of the pillar. Also shown in FIG. 11 is the only one off-center gate formed as a loop and contacting the n-doped pillar adjacent the source region and body region locations.  

Yamaguchi fails to disclose a first off-center gate; the off-center gate disposed within a lateral width of the n-doped pillar (left 2/center 2/right 2) at a second distance along the longitudinal length of the n-doped pillar; and a second off-center gate disposed within the lateral width of the n-doped pillar (left 2/center 2/right 2) at a second distance along the longitudinal length (left-to-right width) of the n-doped pillar (left 2/center 2/right 2), and the second off-center gate being disposed on the first lateral side (left 2) of the n-doped pillar (left 2/center 2/right 2) opposite the second lateral side (right 2) at the second distance.

However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Yamaguchi using off-center gates as disclosed by Uenishi resulting in a first off-center gate; the off-center gate disposed within a lateral width of the n-doped pillar at a second distance along the longitudinal length of the n-doped pillar; and a second off-center gate disposed within the lateral width of the n-doped pillar at a second distance along the longitudinal length of the n-doped pillar, and the second off-center gate being disposed on the first lateral side of the n-doped pillar opposite the second lateral side at the second distance
in order to form devices with higher breakdown voltages and lower on-state resistances (Uenishi; col. 23, lines 38-48).

Re claim 26, Yamaguchi discloses the apparatus of claim 24, wherein the n-doped pillar (2) and the p-doped pillar (4) on the substrate (1) include an n-doped column (13 in FIG. 11D; ¶ [0164]) and a p-doped column (13 in FIG. 11D; ¶ [0164]) on the substrate (1), but fail to disclose epitaxial material disposed on vertical sides of the n-doped column (2/13) and the p-doped column (4/13).
However, Uenishi discloses isolation structures (7c; col. 23, lines 6-45) which can be filled with an epi liner (single crystal silicon; col. 10, lines 21-24).


Re claim 27, Yamaguchi discloses the apparatus of claim 26, further including: a thermal oxide liner (¶ [0163]) formed on sidewalls (vertical walls) of the n-doped pillar (2) and the p-doped pillar (4), but fails to disclose causing dopants from the n-doped column and p-doped column to diffuse into the epitaxial material disposed on the vertical sides of the columns.
However, Uenishi discloses isolation structures where dopants from the n-doped column (4a) and p-doped column (4a) to diffuse into epitaxial material (single crystal silicon; col. 10, lines 21-24) disposed on the vertical sides of the columns (FIGS. 10-11; col. 13, line 46-col. 14, line 4) as part of the increased current carrying capacity devices discussed for claim 24.

Re claim 28, Yamaguchi and Uenishi discloses the apparatus of claim 24, wherein the n-doped pillar on the substrate further includes: a third source region (middle left 6/middle right 6), a third body region (middle left 5/middle right 5), and the one off-center gate (middle 7/8 of Yamaguchi and 8/9 of Uenishi) within the lateral width 

Re claim 30, Yamaguchi discloses the apparatus of claim 24, but fails to disclose wherein the isolation structure (3) disposed in the trench (13) between the n-doped pillar (2) and the p-doped pillar (4) includes an epi liner (single crystal silicon; col. 10, lines 21-24) disposed between the isolation structure and the n-doped pillar and between the isolation structure and the p-doped pillar.
However, Uenishi discloses isolation structures (7c; col. 23, lines 6-45) which can be filled with an epi liner (single crystal silicon; col. 10, lines 21-24) wherein the epi liner is disposed between (col. 13, line 46-col. 14, line 4) the isolation structure (oxide) and the n-doped pillar (1) and between the isolation structure and the p-doped pillar (2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Yamaguchi to include the epi liner of Uenishi such that it is disposed between the isolation structure and the n-doped pillar and between the isolation structure and the p-doped pillar to establish a sufficiently low electric field density and a constant directional electric field inside trench (Uenishi; col. 11, lines 31-45).

Re claim 31, Yamaguchi discloses the apparatus of claim 24, wherein the n-doped pillar (left 2/middle 2/right 2) and the p-doped pillar (left 4/right 4) each have a respective pillar width greater than about 1 micron (1-5 µm; ¶ [0107]), but fails to 
However, Uenishi discloses in FIG. 5 trench widths of ~1 µm (base on a 20:1 depth to opening ratio when trench depths are ~20 µm; and col. 13, lines 35-40), which can be varied depending on the desired breakdown of the device (col. 11, line 57-col. 12, line 2 and col. 13, lines 35-40).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to form the trench of Yamaguchi with widths about 0.5 microns through routine experimentation (see MPEP § 2144.05) to determine device working conditions, including breakdown voltage.

Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Uenishi as applied to claim 1 above, and further in view of Grivna et al (US 2010/0059815 A1-prior art of record, hereafter Grivna).
Re claims 3 and 4, Yamaguchi and Uenishi disclose the device of claim 1, but fails to disclose wherein the isolation structure includes an air gap disposed between the n-doped pillar and the p-doped pillar; and wherein the air gap is filled with a gas at atmospheric or sub-atmospheric pressures.
However, Grivna discloses in FIG. 7 a device comprising: an isolation structure (oxide 28; ¶ [0034] and [0056]), wherein the isolation structure includes an air gap (void 29; ¶ [0061]) disposed between doped pillars (patterned semiconductor layer 14; ¶ [0029]); wherein air gap (29) is filled with a gas (hydrogen; ¶ [0061]) at atmospheric or sub-atmospheric pressures (less than 20 Torr; ¶ [0061]); and wherein an epi liner 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Yamaguchi and Uenishi to include the isolation structure including an air gap disposed between doped pillars, wherein the air gap is filled with a gas at atmospheric or sub-atmospheric pressures as disclosed by Grivna, in order to form devices comprising isolation trenches with charge compensation capabilities (Grivna; ¶ [0032] and [0049]).

Re claim 10, Yamaguchi and Uenishi discloses the device of claim 9, but fails to disclose wherein the deposited silicon oxide forms an oxide plug in an upper portion of the trench and encloses an air gap in a lower portion of the trench.
However, when the air gap (29 see claims 3 and 4 above) of Grivna is incorporated into the isolation structure (20) of Yamaguchi and Uenishi, the top portion of the isolation structure (20) becomes an oxide plug in an upper portion of the trench and encloses the air gap in a lower (bottom) portion of the trench (separation between n and p-pillars of Saito) to, thusly, form the devices comprising isolation trenches with charge compensation capabilities as discussed above for claims 3 and 4.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Uenishi as applied to claim 1 above, and further in view of Kishimoto et al (US 2004/0185665 A1-prior art of record, hereafter Kishimoto).

However, Kishimoto discloses in FIGS. 1-7 and 8-13 a method, comprising: forming trenches (4; ¶ [0064]) having an opening width (directly under mask layer 2) at about the tops of doped pillars (of n-doped substrate 1; ¶ [0036]) that is wider (d2>d1; ¶ [0045]) than an opening width of the trenches (4) in a lower body (bottom) portion of the trench; and wherein a top of the doped pillars(of substrate 1) has a rounded(faceted; ¶ [0064]) shape.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Yamaguchi and Uenishi such that trenches have an opening width at about the tops of the n-doped pillar and the p-doped pillar that is wider than an opening width of the trench in a lower body portion of the trench; and wherein a top of the n-doped pillar has a rounded shape to form devices comprising epi-filled trenches and oxidized as disclosed by Kishimototo improve on-resistance and withstand voltage characteristics of superjunction devices (Kishimoto; ¶ [0005]-[0009]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Uenishi as applied to claim 24 above, and further in view of Grivna et al (US 2010/0059815 A1-prior art of record, hereafter Grivna).
2 fill; ¶ [0163] and [0143]) disposed in the trench between the n-doped pillar and the p-doped pillar, but fails to disclose the oxide plug capping the trench and encapsulating an air gap in the trench.
However, Grivna discloses in FIG. 7 a device comprising: an isolation structure (oxide 28; ¶ [0034] and [0056]), wherein the isolation structure includes an air gap (void 29; ¶ [0061]) disposed between doped pillars (patterned semiconductor layer 14; ¶ [0029]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Yamaguchi and Uenishi to include the isolation structure including an air gap disposed between doped pillars as disclosed by Grivna, such that when the air gap of Grivna is incorporated into the isolation structure of Yamaguchi and Uenishi, the top portion of the isolation structure becomes an oxide plug in an upper portion of the trench and encloses the air gap in a lower (bottom) portion of the trench (separation between n and p-pillars) in order to form devices comprising isolation trenches with charge compensation capabilities (Grivna; ¶ [0032] and [0049]).

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive for the following reason(s):

Given that the applicant’s arguments are with respect to newly added amendments to each of claims 1 and 24, the examiner reserves rebuttal; and proffers .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892